Citation Nr: 0312799	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of the removal of a pterygium of the right eye, 
currently evaluated as 0 percent disabling (noncompensable).

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1954. This appeal originates from an April 1993 
decision by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claims of entitlement to a compensable disability 
evaluation for residuals of removal of a pterygium of the 
right eye, and entitlement to a total disability evaluation 
for compensation purposes based upon individual 
unemployability (TDIU).  The veteran appealed, and in March 
1996, the Board of Veterans' Appeals (Board) denied the 
claims.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In October 1997, the Court issued an Order which 
vacated the March 1996 Board decision and remanded the case 
to the Board for proceedings consistent with a Joint Motion 
for Remand.  The Board remanded the case for additional 
development in March 1999 and February 2000.  In November 
2000, the Board denied the claims and the veteran again 
appealed to the Court.  In July 2001, the parties filed a 
Joint Motion for Remand that was granted by the Court that 
same month.  In its Order, the Court vacated the Board's 
November 2000 decision, and remanded the claims to the Board 
for additional development of the record and adjudication.  
In May 2002, in accordance with the Court's order and the 
Joint Motion, the Board remanded the claim for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.




REMAND

The veteran argues that he is entitled to a compensable 
rating for his service-connected residuals of the removal of 
a pterygium of the right eye, and that he is entitled to 
TDIU.  

A review of the veteran's representative's brief, dated in 
April 2002, and the transcript of his hearing, held in 
September 2002, shows that the issue of entitlement to an 
increased rating for service-connected sarcoidosis has been 
raised.   In this regard, the Board notes that the 
representative argues that the veteran never received proper 
notice of a July 1984 rating decision which denied an 
increased (compensable) rating for sarcoidosis, and that this 
claim is therefore "open."  

The issue of entitlement to a compensable rating for service-
connected sarcoidosis has not been adjudicated by the agency 
of original jurisdiction.  As the development and the outcome 
pertaining to this claim could have an impact on the outcome 
of the issue of entitlement to TDIU, these issues are 
considered inextricably intertwined, and must be decided 
together.  See Harris v. Lewinski, 1 Vet. App. 180, 183 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Further adjudication of the claim for TDIU will therefore be 
postponed until the remand action is completed.

With regard to the claim for a compensable rating for 
service-connected residuals of the removal of a pterygium of 
the right eye, a review of the September 2002 hearing 
transcript shows that the veteran reported recent treatment 
for this condition at a VA medical facility in Pensacola.  In 
addition, a review of the veteran's representative's brief, 
dated in April 2002, shows that it is argued that the veteran 
received treatment as far back as 1973 at VA Medical Centers 
(VAMC's) in both Gulfport, Mississippi and St. Petersburg, 
Florida, but that these records were never associated with 
the claims file.  The representative also noted that the most 
recent examination report for the veteran's right eye is 
dated in 1999, and he requested that the veteran be afforded 
a new eye examination.  As further development of this issue 
is required, and as this issue is inextricably intertwined 
with the TDIU claim, further adjudication of this claim will 
therefore be postponed until the remand actions are 
completed.  On remand, the RO should attempt to obtain the 
veteran's records of treatment from the Gulfport and St. 
Petersburg VAMC's, followed by an attempt to afford the 
veteran an examination of his right eye.      

Therefore, this case is REMANDED for the following action:

1.  Obtain the veteran's medical 
records from the VA Medical Centers 
in Pensacola and St. Petersburg for 
all treatment for a right eye 
condition, and sarcoidosis, during 
the period from 1973 to the present.  
Please obtain all treatment records.  

2.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination of his 
right eye in order to ascertain the nature and 
severity of all residuals of a pterygium.  The 
examiner should specify what disability is 
attributable to the pterygium, distinguishing 
that disability from any disability not the 
result of service connected disability.  Send 
the claims folder to the examiner for review.

3.  The RO should adjudicate the 
issue of entitlement to an increased 
(compensable) rating for sarcoidosis 
on the basis of all the evidence of 
record, and all applicable laws, 
regulations, and case law, followed 
by readjudication of the claims of 
entitlement to a compensable rating 
for service-connected residuals of 
the removal of a pterygium of the 
right eye, and entitlement to TDIU, 
as appropriate.  If the claim for a 
higher rating based on sarcoidosis 
is not granted to the veteran's 
satisfaction, he should be provided 
with notice of his appellate rights.  
If, and only if, this issue is 
properly appealed, it should be 
certified to the Board for appellate 
consideration.

If the benefits sought on appeal concerning an increased 
rating for pterygium and TDIU are continue to be denied, an 
appropriate supplemental statement of the case should be 
issued, and the veteran and his representative should be 
afforded a reasonable period of time within which to respond.  
The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




